  Case 3:19-cv-00477-REP Document 74 Filed 04/06/20 Page 1 of 3 PageID# 774



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
               PLAINTIFF                        )
       vs.                                      ) Civil Action No. 3:19-cv-477-REP
                                                )
                                                )
JESSELYN A. RADACK,
                                                )
                                                )
               DEFENDANT                        )
                                                )
                                                )
                                                )

                     CONSENT MOTION FOR EXTENSION OF TIME

       COMES NOW Defendant Jesselyn A. Radack (“Radack”), by counsel, with the consent of

Defendant Trevor Fitzgibbon (“Fitzgibbon”) and files this Consent Motion for Extension of Time,

to and including May 1, 2020, within which to file her Fed. R. Civ. P. 26(a)(2) disclosures, and in

support thereof, states as follows:

       1.      Pursuant Local Civil Rule 26(D)(2) and General Order No. 2020-07, Radack’s

expert disclosures are due on April 22, 2020.

       2.      Due to disruptions caused by COVID-19 undersigned counsel requests that

Radack’s expert disclosure deadline be extended to and including May 1, 2020. This extension

will allow sufficient time for Radack’s experts to complete their reports.

       3.      Counsel for Fitzgibbon has indicated his consent to the requested extension of time.

       WHEREFORE, Defendant Jesselyn A. Radack, requests this Court enter an order

extending the time up to and including May 1, 2020, within which she can submit her disclosures

required by Fed. R. Civ. P. 26(a)(2).




                                                 1
 Case 3:19-cv-00477-REP Document 74 Filed 04/06/20 Page 2 of 3 PageID# 775



Dated: April 6, 2020


                                  Respectfully submitted,


                                  __/s/ D. Margeaux Thomas________________
                                  D. Margeaux Thomas (VSB #75582)
                                  The Thomas Law Office PLC
                                  11130 Fairfax Blvd., Suite 200-G
                                  Fairfax, VA 22030
                                  Telephone: 703.957.2577
                                  Facsimile: 703.957.2578
                                  Email: mthomas@thomaslawplc.com
                                  Counsel for Defendant Jesselyn A. Radack




                                     2
  Case 3:19-cv-00477-REP Document 74 Filed 04/06/20 Page 3 of 3 PageID# 776



                                   CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               3
